PER CURIAM.
The relator in this original mandamus proceeding seeks review of an order rescinding a previous order compelling arbitration under the Federal Arbitration Act, 9 U.S.C. §§ 1-16. We believe the trial court should have the opportunity to reconsider the ruling of which relator complains in this proceeding in light of Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 269 (Tex.1992). Accordingly, we overrule this motion for leave to file petition for writ of mandamus, without addressing the merits of the petition and without prejudice to relator again requesting relief from the court of appeals and this Court after the trial court has had the opportunity to reconsider its ruling.